             Case 1:20-cv-03471-PGG Document 23 Filed 08/06/20 Page 1 of 6

                                                               399 PARK AVENUE               212 980 7400 TEL
                                                               SUITE 3600                    212 980 7499 FAX
                                                               NEW YORK NY 10022-4690        ROBINS KAP LAN.COM



                                                                LIS A M. COYLE
                                                                212 980 7468 TEL
                                                                LCOYLE @ROBINS KAP LAN.COM




August 6, 2020                                                  Via ECF

Honorable Paul G. Gardephe
U.S. District Court Judge, Southern District of New York
40 Foley Square, Room 2204
New York, NY 10007

         Re: 48th Americas, LLC v. The Gap, Inc., Case No. 20-03471

Dear Judge Gardephe:

      We represent defendant/counter-claimant The Gap, Inc. (“Tenant”) in the above-referenced
action by plaintiff/counter-defendant 48th Americas, LLC (“Landlord”). We respectfully respond
to Landlord’s August 3, 2020 letter requesting a pre-motion conference seeking leave to file a
summary judgment motion. Landlord’s letter, presented without any attempt to meet and confer,
is premature, filled with self-serving and unproven statements and fails to establish any of the
claims are ripe for summary adjudication. No discovery has been conducted. Indeed, there has not
even been an initial pre-trial conference. Even without that, and merely on the face of the
pleadings, numerous questions of fact necessitate discovery and require denial of Landlord’s
request. The action is also subject to a pending MDL Petition seeking consolidation of dozens of
similar actions; a motion to stay pending the JPML’s decision will be filed imminently.
      This action involves a commercial lease that had a single purpose: the operation of a retail
clothing store at 1212 Avenue of the Americas (the “Premises”). As consideration for this use,
Tenant agreed to pay Landlord monthly rent which, if the current circumstances did not exist and
rent was required to be paid in full, would be approximately $264,000 per month. The current
circumstances, however, have profoundly frustrated the purpose of the lease. While Landlord and
Tenant are sophisticated parties who accounted for and allocated risks associated with some
circumstances that may have arisen during the term of the lease, no one could have or did anticipate
the possibility or effects of a global pandemic that would, among other things, (i) infect over 4.7
Million and kill over 156,000 Americans (so far), 1 and (ii) necessitate protracted orders requiring
individuals to shelter in place and all non-essential businesses to suspend operations. However, the
COVID-19 pandemic, unmatched in scope and unprecedented in duration, resulted in government
mandates that changed the face of New York City, if not forever then for the foreseeable future.
Following Governor Cuomo’s order that all non-essential businesses shut down in mid-March
2020, New York City became a ghost town overnight as stores, restaurants, gyms, schools and
offices were shuttered. The order required the complete closure of Tenant’s retail location for
nearly three months, and to this day, requires it to operate in a manner drastically different from

1
    https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html
          Case 1:20-cv-03471-PGG Document 23 Filed 08/06/20 Page 2 of 6

August 6, 2020
Page 2




what was contemplated when the lease was negotiated. Numerous retailers have reported their
stores in New York City continue to suffer more than other locations after reopening. 2 The value
of leases there has been decimated.
        Landlord glosses over these events and argues that there is no genuine issue of fact that
Tenant failed to pay rent and so summary judgment in Landlord’s favor on its breach of contract
claim is appropriate. This grossly oversimplifies the issues presented in this case. Tenant did not
“fail to pay” rent. Tenant disputes that rent was due under the lease in light of the extraordinary
and unaccounted for circumstances created by the pandemic. And a finding that rent was due at
this stage of the litigation assumes the parties’ purpose in entering the lease has been fulfilled (it
has not) and that they could have foreseen the scope of a pandemic like COVID-19 (they could
not). The Court, however, cannot make those assumptions on absolutely no factual record.
Questions of fact exist regarding, among other things, the parties’ reasonable expectations as well
as what they did and could have reasonably foreseen at the time they entered into the lease. These
issues need to be explored in discovery. Landlord also argues that it is entitled to attorneys’ fees
under Article 19 of the lease. Article 19 provides for attorneys’ fees in the event of Tenant’s default.
A default, however, has not been established and, for the reasons set forth herein, cannot be
established by way of a premature motion for summary judgment.
       Tenant’s Claims and Defenses for Declaratory Relief/Termination of Lease
          Landlord’s request for permission to summarily adjudicate each of Tenant’s Counterclaims
and Affirmative Defenses must also be rejected. Landlord first attacks Tenant’s Counterclaims for
Declaratory Relief seeking a judgment that the lease has been terminated under Article 10 (eminent
domain), that the lease may be terminated under Article 9 (casualty), or that Tenant had no further
obligation to pay rent or other charges, as well as Tenant’s Affirmative Defenses invoking Articles
9 and 10 of the lease. In support, Landlord argues that “the undisputed material facts will show
that . . . while government orders may have prevented Tenant from running its business as usual,
they did not prevent it from otherwise occupying the Premises.” As an initial matter, Landlord’s
assertion that the underlying facts “will show” certain things is a concession that no facts –
undisputed or otherwise – are in evidence because no discovery has yet occurred. Moreover,
Landlord’s concession that Tenant was “prevented . . . from running its business as usual,” supports
Tenant’s position that the purpose of the lease was to operate a retail store and that that purpose
was frustrated. Further, what Landlord claims are the “undisputed material facts” are that Tenant
was permitted to use the premises for the “storage of stock” and “office purposes.” These “facts”
are actually disputed and misleading. The lease provides that Tenant may use the Premises for “the
storage of the stock for the demised premises and/or for office purposes solely serving Tenant's
operation at the demised premises, all in connection with the operation of Tenant's business in the
demised premises, and/or for retail sale of merchandise being sold in Tenant's stores . . . and for
no other purpose.” (emphasis added). Before the pandemic, Tenant operated a retail store at the
Premises; the lease simply granted ancillary permission to store sales inventory or do office work


2
   The New York Post reports that “NYC is now the worst place to do business” for retailers. See
https://nypost.com/2020/07/21/nyc-is-now-the-worst-place-to-do-business-retailers-say/?utm_
campaign=iphone_nyp&utm_source=mail_app
          Case 1:20-cv-03471-PGG Document 23 Filed 08/06/20 Page 3 of 6

August 6, 2020
Page 3




in connection with retail sales. Discovery will reveal that neither party intended the Premises to
principally be used as a business office or storage facility. Even if Landlord contends otherwise,
this raises a question of fact requiring discovery. See Ames v. Cty. of Monroe, 162 A.D.3d 1724,
1726 (1st Dept. 2018) (“[W]here ‘contract language is reasonable susceptible of more than one
interpretation, . . . extrinsic or parol evidence may be then permitted to determine the parties’ intent
as to the meaning of that language.’”).
        Landlord also cannot show, at this early stage, that the casualty and eminent domain clauses
of the lease agreement do not apply. First, that no New York court has yet opined that a global
pandemic or government order in response thereto falls within the scope of a casualty provision of
a lease is irrelevant. No New York court has had the opportunity to rule on these issues because
the massive economic shut down spurred by COVID-19 is unprecedented. Determination of these
questions remains a fact-intensive inquiry dependent upon the specific uses of individual
properties and language of leases. See, e.g., Lathers v. Coates, 18 Misc. 231, 232 (1st Dept 1896)
(“Whether plaintiff's premises were made untenantable, destroyed in whole or in part, within the
meaning of the Casualty Clause, is a question of fact”); Reischmann v. L.N. Hartog Candy Co.,
132 NYS 435, 437 (App Term 1911) (Although “the continued occupation by a tenant is some
evidence of its fitness for rent or occupation ... it is not conclusive evidence on this point.”) N.N.
Int'l (USA) Corp. v. Gladden Properties, LLC, 52 Misc. 3d 1206(A) (N.Y. Sup. Ct. 2016) (denying
summary judgment because a question of fact existed about whether plaintiff’s alleged property
damages fell within the scope of the casualty clause). Second, the government does not have to
take physical possession of a building to effect a “taking.” Buffalo Teachers Fed'n v. Tobe, 464
F.3d 362, 374 (2d Cir. 2006). Instead, takings can occur “when the government acts in a regulatory
capacity.” Id. And, generally, government action may result in a taking even if it is a valid exercise
of police power. Loretto v. Teleprompter Manhattan CATV Corp., 458 U.S. 419, 425 (1982).

       Tenant’s Claims and Defenses for Rescission, Reformation, Frustration and Impossibility

        Landlord next argues that Tenant’s Counterclaims for Rescission and Reformation and
Affirmative Defenses for Rescission, Reformation, Frustration of Purpose and Impossibility may
be summarily adjudicated because “this is not a first-time virus or pandemic and these events could
have been foreseeable and negotiated for through the Lease.” Those are disputed facts. The idea
that Tenant could have negotiated, much less actually did negotiate, for contractual protection
against the COVID-19 shutdown cannot be credited, and certainly not without any discovery into
the issue. Nor is a “could have” sufficient to support summary judgment. Moreover, as set forth
above, whether the pandemic and the unprecedented events surrounding it could have been
foreseen are questions of fact that preclude a finding of summary judgment. Indeed, evidence that
exists (but has not yet been exchanged through discovery) is contrary to Landlord’s assertion, both
with respect to this lease particularly and as a matter of industry custom and practice, both of which
demonstrate the existence of a triable issue precluding summary judgment. Discovery will reveal
that no commercial party could have foreseen anything remotely similar to what has occurred. At
the very least, whether such protection could or should have been bargained for is a question of
fact. See M&M Transp. Co. v. Schuster Express, Inc., 13 B.R. 861, 869 (S.D.N.Y. 1981) (“The
          Case 1:20-cv-03471-PGG Document 23 Filed 08/06/20 Page 4 of 6

August 6, 2020
Page 4




basic test is whether the parties contracted on a basic assumption that a particular contingency
would not occur. . . . An analysis of the facts is crucial for the proper application of this doctrine.”).

        Likewise, Landlord’s argument that there can be no frustration of purpose because Tenant’s
employees were seen entering and exiting the premises during the shutdown begs the question
what they were doing and why. It is undisputed that Tenant was not using the Premises as a retail
clothing store. Thus, absent discovery, Landlord cannot simply conclude that employees – if in
fact they did enter and/or exit the Premises– were using the Premises as contemplated by the lease.
The store was closed to the public pursuant to a governmental order. The argument that Tenant
could have used the Premises for storage or office space must be rejected as well. As explained
above, the parties never intended that the Premises would be used for storage and office space.
The fundamental purpose of the lease was to operate a retail store. That central purpose was
frustrated and made impossible when Tenant could not open the store and thereafter could only
operate at marginal capacity due to mandatory occupancy and operating restrictions, and a
fundamental mistake about the retail environment throughout the term. New York courts have held
frustration of purpose is applicable where a tenant cannot use leased premises for its contractual
purpose. See, e.g., Jack Kelly Partners LLC v. Zegelstein, 33 N.Y.S.3d 7, 11 (N.Y. App. Div.
2016); Two Catherine St. Mgt. Co. v. Yam Keung Yeung, 544 N.Y.S.2d 676 (N.Y. App. Div. 1989).
There is also “ample authority holding that where performance becomes impossible because of
action taken by government, performance is excused.” Metpath, Inc. v. Birmingham Fire Ins. Co.,
86 A.D. 2d 407, 411-12 (1st Dep. 1982). Finally, Landlord’s argument – that Tenant’s only
obligation was to pay rent and it was not impossible to pay rent – also misses the point. The central
consideration for the lease – for Tenant to operate a retail store – was rendered impossible, illegal,
and impracticable. The consideration for the Lease failed as a result of the orders and restrictions
that were not foreseen by the parties.

        Tenant’s Claims and Defenses for Breach of Contract and Lack of Damages

        Tenant’s Counterclaim and Affirmative Defense for Breach of Contract and Affirmative
Defense of Lack of Damages cannot be summarily adjudicated based on the vague assertion that
“Defendant’s purported justifications for avoiding the payment of rent lack merit.” As set forth
above, Landlord’s claim that rent was due under the circumstances is based on a self-serving
interpretation of the contract that Tenant is entitled to test through the discovery process and
Landlord’s assertion of the force majeure clause that does not apply to the circumstances presented.

        Tenant’s Claims for Money Had and Received and Unjust Enrichment

       Tenant’s Counterclaims for Money Had and Received and Unjust Enrichment seek to
recover substantial rent and other sums that Tenant paid in advance for use of the Premises that
were ultimately shuttered by government order. Landlord’s claim that it received no benefit at
Tenant’s expense is a disputed issue of fact and will be the subject of discovery. The argument that
equitable claims cannot be brought because the lease governs also is flawed. Tenant is entitled to
plead in the alternative and, to the extent the lease was rescinded or terminated by operation of
            Case 1:20-cv-03471-PGG Document 23 Filed 08/06/20 Page 5 of 6

August 6, 2020
Page 5




law, these claims are not covered by the lease. See Beth Israel Med. Ctr. v. Horizon Blue Cross &
Blue Shield of New Jersey, Inc., 448 F.3d 573, 586 (2d Cir. 2006) (“Where rescission of a contract
is warranted, a party may timely rescind and seek recovery on the theory of quasi contract.”)

         Tenant’s Remaining Affirmative Defenses 3

         Finally, Landlord claims there is no evidence to support Tenant’s remaining Affirmative
Defenses or that they are barred as a matter of law. To claim there is no evidence while seeking to
deny Tenant discovery is disingenuous. Numerous factual issues exist that preclude summary
judgment and necessitate discovery, including, without limitation, whether Tenant was seeking to
close the store – much less avoid paying rent – before COVID-19, as Landlord alleges; whether
Landlord acted in a commercially reasonable manner or took steps to mitigate its damages
notwithstanding its alleged right not to do so; whether Landlord is estopped from enforcing any of
its alleged rights based on any representations it made to Tenant, see Century Fed. Sav. & Loan
Ass'n of Long Island v. Net Realty Holding Tr., 87 A.D.2d 858, 858, 449 N.Y.S.2d 293, 294 (1982)
(“The issue of whether defendant should be equitably estopped from asserting the Statute of
Limitations as an affirmative defense to plaintiff's complaint is . . . a question of fact, which should
be fully developed and determined upon the trial of the action); whether the parties shared the
same understanding of the intent of the lease and whether that intent was fulfilled, see Allen v.
WestPoint-Pepperell, Inc., 945 F.2d 40, 46 (2d Cir. 1991); whether there was a failure of
consideration; 4 and whether Landlord acted with unclean hands in its dealings with Tenant.

        Landlord seeks a trial on the merits without any discovery – essentially a finding, as a
matter of law, that COVID-19 and its aftermath were reasonably foreseeable, intended to be
covered by the lease, and/or have no bearing on the parties’ obligations. Under New York law,
these and the other issues the pleadings raise involve questions of fact that cannot be resolved
without discovery. No court has summarily denied a commercial tenant its day in court to seek
relief from the COVID-19 disaster. “[S]ummary judgment should only be granted if after
discovery, the nonmoving party has failed to make a sufficient showing on an essential element of
its case with respect to which it has the burden of proof. . . .The nonmoving party must have had
the opportunity to discover information that is essential to his opposition to the motion for
summary judgment. . . . Only in the rarest of cases may summary judgment be granted against a
plaintiff who has not been afforded the opportunity to conduct discovery.” Hellstrom v. U.S. Dep't
of Veterans Affairs, 201 F.3d 94, 97 (2d Cir. 2000) (emphasis added) (internal citations omitted).
This is not such a case.


3
  These include Tenant’s First, Second, Ninth, Eleventh, Thirteenth, Fourteenth, Eighteenth, Nineteenth, Twentieth
and Twenty-First Affirmative Defenses.
4
  Landlord confuses failure of consideration with lack of consideration. New York treats a failure of consideration
similarly to frustration of purpose. See, City of New York v. Long Island Airports Limousine Serv. Corp., 467 N.Y.S.2d
93, 95 (N.Y. App. Div. 1983). Landlord also misconstrues the defense of illegality. Tenant is not alleging it was illegal
to pay rent; rather, it alleges that the purpose, object and performance of the lease became illegal (i.e., it was not
permitted to operate a retail store). “It is well settled under New York law that a contract to perform illegal acts is void
and unenforceable.” Hartman v. Harris, 810 F. Supp. 82, 84 (S.D.N.Y. 1992), aff'd, 996 F.2d 301 (2d Cir. 1993).
        Case 1:20-cv-03471-PGG Document 23 Filed 08/06/20 Page 6 of 6

August 6, 2020
Page 6




                                      Respectfully submitted,




                                      Lisa M. Coyle
